IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-12-00231-CR

WILLIAM CHARLES WEBB,
                                                             Appellant
v.

THE STATE OF TEXAS,
                                                             Appellee



                            From the 54th District Court
                             McLennan County, Texas
                            Trial Court No. 2012-678-C2


                          MEMORANDUM OPINION


       Appellant filed what appeared to be a pro se interlocutory notice of appeal of the

trial court’s ruling on his motion for speedy trial. A week later he filed a similar notice

of appeal in this case.

       The Clerk of the Court notified Appellant that this case was subject to dismissal

for want of jurisdiction of this apparent interlocutory appeal and that the Court might
dismiss his appeal unless he showed grounds for continuing it. Appellant did not

respond to the Clerk’s letter.1

           This Court lacks jurisdiction over an appeal of the trial court’s alleged

interlocutory ruling on a motion for speedy trial. See Abbott v. State, 271 S.W.3d 694

(Tex. Crim. App. 2008) (standard for determining jurisdiction is not whether appeal is

precluded by law, but whether appeal is authorized by law); Everett v. State, 91 S.W.3d

386, 386 (Tex. App.—Waco 2002, no pet.) (stating that this court has jurisdiction over

criminal appeals only when expressly granted by law). Accordingly, this appeal is

dismissed for want of jurisdiction.


                                                              REX D. DAVIS
                                                              Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Appeal dismissed
Opinion delivered and filed August 30, 2012
Do not publish
[CR25]




1   Appellant filed a motion for speedy trial in this appeal. We dismiss it for lack of jurisdiction.


Webb v. State                                                                                           Page 2